On Application for Rehearing.
The defendants, Annie L. Brown and the Industrial Commission, have filed a petition for rehearing. The relief sought, as stated in the prayer of the application, is:
*36“That a rehearing he granted herein, and that on such rehearing the decree of this court he modified so that it will direct that such case he remanded to the Industrial Commission of Utah for further proceedings. * * *”
Tbe authority of this court to review proceedings of the Industrial Commission is found in section 3148, Comp. Laws Utah 1917, as amended by chapter 67, Laws 1921. The power under subdivision “c.” of that section is:
“Upon the hearing, the court shall enter judgment either affirming or setting aside the award.”
It is apparent from the language used that the court is without authority to direct the Commission in its further action, so far as any application before it is concerned. The court evidently could, under this statute, in a case where the Commission had adopted a wrong basis for its computation in making an award, direct the Commission to make an award in conformity with the views of the court. This court has so held in a former case. State Road Com. v. Ind. Com., 56 Utah, 252, 190 Pac. 544.
We express no opinion as to the power or right of the Commission to reopen the case and hear additional testimony after review of the record by this court: It is the opinion of the majority of the court that the question should not be determined until it is before us based upon some ruling of the Commission either granting or denying an application to reopen the case after this court has affirmed or annulled the award.
Several affidavits are attached to the brief and argument in support of the petition for rehearing. These affidavits purport to state additional testimony that the claimant, Mrs. Brown, could present to the Commission. It is hardly necessary to say that this court is without authority to consider the affidavits either in reviewing the record or in considering the petition for rehearing.
Rehearing denied.
CORFMAN, C. J., and WEBER and THURMAN, JJ., concur.